Citation Nr: 0200618	
Decision Date: 01/16/02    Archive Date: 01/25/02

DOCKET NO.  99-14 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for post-
traumatic stress disorder (PTSD) for the period from March 
17, 1981 to July 14, 1994.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
October 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) from rating decisions of the Department of 
Veterans Affairs (VA) Winston-Salem Regional Office (RO).  By 
December 1994 rating decision, the RO granted service 
connection for PTSD and assigned it an initial 30 percent 
rating, effective July 15, 1994.  The veteran appealed both 
the effective date assigned and the initial 30 percent 
rating.  Thereafter, by October 1995 rating decision, the RO 
increased the rating of the veteran's PTSD to 100 percent, 
effective July 15, 1994.  

By December 1998 decision, the Board granted an effective 
date of March 17, 1981 for the award of service connection 
for PTSD.  In January 1999, the RO effectuated the Board's 
decision and assigned a 10 percent rating for PTSD from March 
17, 1981, and a 100 percent rating from July 15, 1994.  The 
veteran again appealed the RO decision, arguing that he was 
entitled to 100 percent for PTSD from March 17, 1981.  

In December 2000, the veteran testified at a hearing before 
the undersigned in Washington, D.C.  Unfortunately, the audio 
recording of that hearing was lost; thus, a transcript is not 
of record.  According to a February 2001 Report of Contact, 
the veteran was advised by telephone that the audio recording 
of his hearing had been lost.  He was offered another Board 
hearing, but he declined.  In April 2001, the Board remanded 
the matter for additional development of the evidence and for 
due process considerations.  A review of the record indicates 
that the Board's remand was completed to the extent possible.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The probative evidence of record contains no showing that 
from March 17, 1981 to July 14, 1994, the veteran's PTSD was 
manifested by symptomatology more nearly approximating a 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people, or 
psychoneurotic symptoms resulting in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite (more than moderate but less than rather 
large) industrial impairment.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent rating for 
PTSD from March 17, 1981 to July 14, 1994, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.14, 4.132, Diagnostic Code 9411 (effective prior 
to Nov. 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).  VA has recently issued final regulations to 
implement these statutory changes.  See Duty to Assist, 66 
Fed. Reg. 45620, et seq. (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

The VCAA provides that upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C. § 5103 (West Supp. 2001).  
In this case, the Board concludes the discussions in the 
rating decision, the Statements of the Case, the April 2001 
Remand, numerous VA letters to the veteran, and the 
discussions at the December 2000 Board hearing, adequately 
informed the veteran of the information and evidence needed 
to substantiate this claim and complied with VA's 
notification requirements.

The VCAA also requires the Secretary to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  In that regard, it is noted that, given the 
procedural history of his case, the veteran was not afforded 
VA psychiatric examination for compensation purposes from 
March 17, 1981 to July 14, 1994.  He has repeatedly 
complained that this is unfair and that he has been placed at 
"great, great disadvantage" as a result.  Be that as it 
may, the Board simply cannot turn back the hands of time and 
afford him a VA psychiatric examination during that time 
period.  Rather, the Board must base its decision on the 
available evidence.  In its April 2001 remand, the Board 
clearly explained this fact to the veteran and advised him 
that the task at hand was to assemble evidence which reflects 
the severity of his PTSD symptomatology during the period 
from March 17, 1981 to July 14, 1994.  Again, a review of the 
record shows that VA has assisted him in this endeavor.  
After reviewing the record, the Board is unable to conceive 
of an avenue of development that has not yet been explored.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under both former law and the new VCAA.  38 U.S.C.A. §§ 5103, 
5103A 5107(a) (West 1991 & Supp. 2001).  Thus, there no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

I.  Factual Background

The veteran's service medical records are negative for any 
complaint or finding of psychiatric disorder, including PTSD.  
At his October 1967 military separation medical examination, 
no psychiatric abnormality was found on clinical evaluation.  
On an October 1967 report of medical history, the veteran 
denied depression or excessive worry, frequent trouble 
sleeping, frequent or terrifying nightmares, any drug or 
narcotics habits, or nervous trouble of any sort.

On March 17, 1981, the RO received a VA Form 21-526, 
Veteran's Application for Compensation or Pension, in which 
the veteran claimed entitlement to service connection for, 
inter alia, "nervousness - mental deficiencies causing poor 
readjustment to civilian life."  

Unfortunately, the veteran's claim was never acted on and he 
did not thereafter contact the RO until June 1989, when he 
submitted another VA Form 21-526, on which he claimed that he 
had several disabilities as a result of exposure to Agent 
Orange, including a mental disorder.  

Thereafter, the RO obtained a VA hospitalization summary 
showing that the veteran had been hospitalized on March 28, 
1988, after he displayed bizarre behavior which his sister 
indicated was related to his crack use.  On admission, the 
veteran had no delusions or hallucinations; he was not 
homicidal or suicidal and his judgment and insight were 
slightly impaired.  During the course of hospitalization, he 
underwent detoxification.  It was noted that he was active in 
groups, had some difficulty identifying his feelings, but 
remained open to directions which was indicative of his 
continuing motivation to remain drug free.  On May 23, 1988, 
he was screened for the Vietnam Veterans Evaluation and 
Treatment Program (VVETP), but the treatment team did not 
find issues related to Vietnam and suggested a drug 
rehabilitation program for the veteran.  He agreed that he 
would involve himself in Alcoholics Anonymous.  The diagnoses 
on discharge in June 1988 were alcohol and drug dependence 
rehabilitation.  PTSD or another psychiatric disorder was not 
diagnosed.  The veteran's condition on discharge was noted to 
be alert and oriented, with no homicidal or suicidal 
thinking.  His insight and judgment were improved.  It was 
noted that the veteran would be employable after 90 days of 
involvement in an outpatient treatment program.  

Subsequent VA clinical records show that on follow-up 
examination in July 1988, the veteran was noted to be 
participating in the Incentive Therapy program for treatment 
of alcohol abuse.  It was noted that he was working as a 
clerk and messenger and that his work performance and 
attendance were good.  It was also noted that he was 
cooperative.  In August 1988, the veteran was terminated from 
the program because he had obtained outside employment.  

By August 1989 letter, the RO notified the veteran that they 
were unable to take immediate action on his claim of service 
connection for disability due to Agent Orange exposure, 
pending promulgation of new regulations pertaining to dioxin 
exposure.  

Thereafter, by May 1994 decision, the RO denied service 
connection for mental impairment as a result of exposure to 
Agent Orange.  He was notified of this decision by May 1994 
letter.

In July 1994, the veteran submitted a claim of service 
connection for PTSD and a claim of secondary service 
connection for drug and alcohol abuse.  In September 1994, he 
submitted a statement outlining his in-service stressors; in 
his statement, he also claimed that, as a result of his PTSD, 
he did not trust others and his life was "all messed up."

On VA psychiatric examination in November 1994, the veteran 
reported that he had finished three years of college, but had 
quit before earning his degree.  He indicated that he had 
been incarcerated for numerous offenses, including robbery 
and drug offenses.  He reported that he had been out of 
prison since 1980, but had been incarcerated in the county 
jail on four occasions since that time for stabbing his 
girlfriend, assaulting another girlfriend, assaulting a man, 
and possession of cocaine.  He stated that his last 
incarceration had been in 1987.  The veteran also reported 
that he had had problems with all kinds of drugs and alcohol.  
He indicated that he had been involved with a recovery 
program at the Montrose VA Hospital and attended Alcohol 
Anonymous and Narcotics Anonymous on an almost daily basis.  
The veteran also claimed that he had been seeing a private 
psychiatrist since 1972, but was not on any medication.  The 
veteran reported that he had been working for the last six 
years in a warehouse and lumber yard; however, he indicated 
that he was having problems keeping that job due to his 
"tempermentality."  He indicated that he had lived alone 
for the past six years and that he spent his days watching 
sports, listening to music, reading, and socializing with 
male friends.  He indicated that he occasionally had a 
girlfriend.  On objective examination, the veteran spoke 
clearly and gave relevant and concise responses.  His mood 
appeared to be within normal limits.  There was no evidence 
of an anxiety syndrome, suicidal ideation, or a psychotic 
thought content.  He was oriented, alert, and cooperative.  
His memory, intelligence, and calculation were satisfactory.  
Judgment in a specific situation was weak.  The pertinent 
diagnoses were polysubstance abuse and PTSD.  A Global 
Assessment of Functioning (GAF) Score of 62 was assigned, 
which the examiner indicated was for significant interference 
in functioning.  

In October 1994, L. Howard, Sr., Ph.D., stated that the 
veteran had been referred to him in September 1978, when he 
was an inmate at a correctional facility.  Dr. Howard 
explained that the veteran had enrolled in a college program 
at the prison and that he was the college psychologist.  Dr. 
Howard indicated that during exploratory counseling sessions, 
the veteran was unable or unwilling to talk about his 
military experience other than to claim that it had "fucked 
him up."  He indicated that at some unspecified point 
thereafter, he was released from prison and then re-arrested 
and incarcerated.  He indicated that the veteran then 
contacted him in 1980, when he became addicted to drugs.  He 
indicated that the veteran thereafter was frequently involved 
in violent behavior, appeared helpless, and nonamenable.  He 
indicated that he lost touch with the veteran in 1987 and did 
not see him again until recently, when he was drug free and 
improved very much.  

By December 1994 decision, the RO denied service connection 
for alcohol and drug abuse.  The RO granted service 
connection for PTSD and assigned an initial 30 percent 
rating, effective July 15, 1994.  The veteran appealed the RO 
determination.  

In support of his appeal, the veteran submitted documents 
from his employer, including a December 1994 performance 
evaluation.  In pertinent part, this document noted that the 
veteran's career with the company had been "like a roller 
coaster," in that he had frequently been disruptive, 
negative, counter-productive, and occasionally threatening.  
It was noted that he was placed on probation in January 1992, 
due to his behavior and that his performance had not improved 
since that time.  He was advised that his behavior would no 
longer be excused and that he would be given no further 
warnings.  In January 1995, the veteran was placed on a 
medical leave of absence from his position for twelve weeks.  

On March 5, 1995, the veteran was hospitalized for treatment 
of PTSD.  During his period of hospitalization, he 
successfully completed the Vietnam Veterans Evaluation and 
Treatment Program (VVETP).  At the time of his hospital 
discharge in July 1995, it was noted that it appeared that 
the veteran was neither currently employable or employable in 
the foreseeable future due to interpersonal problems 
associated with PTSD symptoms.  The examiner assigned a 
current GAF score of 50, and noted that the highest GAF score 
in the past year had also been 50.  

In August 1995, a VA psychologist indicated that since the 
completion of the VVETP, the veteran had readily participated 
in his aftercare program, although he still experienced 
substantial difficulties such as mood swings and difficulty 
concentrating.  He indicated that he believed that the 
veteran was still not capable of gainful employment.  

By August 1995 decision, the Social Security Administration 
determined that the veteran was entitled to disability 
benefits effective January 16, 1995, because of heart 
problems, emotional problems, and diabetes.  It was also 
noted that the veteran had not been capable of engaging in 
substantially gainful employment since January 16, 1995 due 
to PTSD.  

In August 1995, the veteran submitted a VA Form 21-8940, 
Veteran's Application for Increased Compensation Based on 
Unemployability, on which he indicated that he had worked 
from August 1988 to June 1995 as a warehouse driver.  He 
indicated that his disability had affected his full-time 
employment as of June 16, 1994, and that he had become too 
disabled to work on January 16, 1995.  

In September 1995, the veteran underwent VA psychiatric 
examination at which he reported that when he returned from 
Vietnam, he became actively involved in selling and 
trafficking drugs.  He indicated that he was thereafter sent 
to prison for three to five years for possession of stolen 
goods and had been in jail "many, many times since then," 
primarily for drug related offenses and several assaults.  He 
indicated that he began drinking and doing drugs while in 
jail.  He stated that he had entered treatment in 1988 and 
had been clean and sober since that time.  It was noted that 
the veteran felt that his PTSD had not been rightly 
recognized.  He also indicated that he had had a very 
interrupted work history as a result of PTSD symptomatology, 
including being threatening to coworkers.  Following 
examination, the diagnoses were PTSD, moderately severe and 
alcohol and cocaine dependence, in full remission.  The 
examiner noted that the veteran's drug and alcohol addiction 
were coincident with, but independent of his PTSD disorder.  
He indicated that the veteran's alcohol and drug abuse 
disability did not result from his PTSD symptoms.  

Thereafter, by October 1995 rating decision, the RO increased 
the rating of the veteran's PTSD to 100 percent, effective 
July 15, 1994.  

In a September 1996 letter, an individual who indicated that 
she had been the veteran's supervisor at a Job Corps center 
from 1986 to 1987 stated that one of her duties was to assign 
students to their housing.  She indicated that she was not 
able to place any Asian students in the veteran's dorm room 
because the veteran came to her and claimed that such 
students were "Gooks" who reminded him of the "deceitful 
and dishonest Viet Congs."  She stated that the veteran was 
otherwise a good worker, although he would "shy away" from 
other staff members.  She indicated also that he was very 
observant and watchful of everyone and seemed to be in a 
constant state of anger, as well as depressed or preoccupied.  
She stated that she spoke to the veteran about his Vietnam 
experiences and "came away understanding [he] did not trust 
people."  

At an April 1997 VA Social and Industrial Survey, the veteran 
claimed that he had never been able to rest at night since 
returning from Vietnam.  He indicated he also had a long 
history of poor vocational adjustment and last worked as a 
truck driver in 1993.  He claimed he was fired from that job 
due to his attitude.  The impression was that the veteran had 
never been able to maintain any stable, long-term 
substantially gainful employment.  It was also noted that his 
PTSD symptoms had caused him problems with the police and 
that he had been in and out of jail a number of times.  

On VA psychiatric examination in April 1997, the veteran 
claimed that he had had PTSD symptoms since he left Vietnam 
some 30 years prior.  He also claimed that he had not worked 
since he left the military.  After examining the veteran, the 
diagnosis was PTSD, and a GAF of 50 was assigned.  

In an August 1997 letter, a VA psychologist and a VA 
psychiatrist indicated that they had first met the veteran in 
June 1994.  At that time, he was angry with his living 
conditions and was having difficulties with his co-workers 
and supervisor.  It was also noted that he was uncomfortable 
in his relationship with his significant other and stated 
that he had noticed that he had been isolating himself from 
others.  He also indicated that he had had trouble sleeping 
for the past year.  They indicated that after a few sessions 
with the veteran, it was apparent that he was suffering from 
PTSD.  The psychologist and psychiatrist indicated that the 
veteran had been suffering from PTSD as of June 1994 and that 
his symptomatology was of such severity that it forced him to 
resign from his job of six years.  

In September 1998, the veteran testified at a Board hearing 
in Washington, D.C.  He claimed that he first noticed 
symptoms of PTSD five months after returning from Vietnam, 
when he was incarcerated for receiving stolen goods and 
advised that he needed psychiatric treatment.  He indicated 
that he received treatment from Dr. Howard in the 1970s for 
violence and depression, although the veteran felt that his 
symptoms at that time were due to PTSD.  He stated that he 
was hospitalized for drug and alcohol abuse in 1988 and was 
referred to the VVETP at that time.  He stated that he 
attended AA and NA meetings and had not used drugs or alcohol 
since March 1988.  He also claimed that although the 1988 VA 
hospitalization summary noted that he had been hospitalized 
for symptoms due to crack use, he was actually hospitalized 
because he had been "fighting the war" and had symptoms of 
PTSD.   

In December 1998, the Board denied service connection for 
alcohol and drug abuse, claimed as secondary to PTSD.  In 
addition, the Board granted an effective date of March 17, 
1981 for the award of service connection for PTSD.  

In December 1998, the RO contacted the veteran and asked him 
to submit or identify evidence showing treatment for PTSD 
from 1981 to 1988.  In response to that request, the veteran 
submitted copies of evidence previously of record, including 
the August 1997 letter from the VA psychiatrist and 
psychologist and the October 1994 letter from Dr. Howard.  

By January 1999 rating decision, the RO effectuated the 
Board's decision and assigned a 10 percent rating for PTSD 
from March 17, 1981, and a 100 percent rating for PTSD from 
July 15, 1994.  The veteran again appealed the RO decision, 
arguing that he was entitled to a 100 percent rating from 
March 17, 1981.  He claimed that to force him to submit 
medical evidence which was 18 or more years old was "very 
unfair, to say the least, and ultimately tyrannous and 
underhanded."  (See January 1999 Notice of Disagreement.)  
He also claimed that the reason that there was no evidence 
showing treatment for PTSD for the period from March 17, 1981 
to July 14, 1994 was because the RO had "insisted for 18 
years that my disability did not exist."  

Apparently in response to the RO's request for treatment 
records pertaining to the veteran, in a February 1999 letter, 
Dr. Howard clarified that he had been the veteran's counselor 
while he had been an inmate 25 years prior; he stated that 
"[i]t was not in a medical capacity that I worked, but as a 
staff psychiatrist."  He submitted no treatment records 
pertaining to the veteran.  

In April 2001, the Board remanded the matter for additional 
development of the evidence.  In the remand, the Board noted 
that the veteran claimed that he had suffered PTSD 
symptomatology since his separation from service.  He was 
advised that it was crucial that he identify the names and 
addresses of all treatment providers who treated his 
psychiatric symptomatology from March 17, 1981 to July 14, 
1994.  He was also advised that in addition to the medical 
evidence described above, lay evidence of his symptomatology 
for the period from March 17, 1981 to July 14, 1994 was 
potentially pertinent to the issue on appeal.  The RO 
reiterated this information in an April 2001 letter to the 
veteran.

In response to the RO request for evidence, the veteran 
submitted a copy of his earnings record from the Social 
Security Administration.  This document shows Social Security 
earnings as follows:  $0 in 1981; $8,850 in 1982; $2,720 in 
1983; $0 in 1984; $949 in 1985; $6,801 in 1986; $4,762 in 
1987; $8,658 in 1988; $18,945 in 1989; $22,181 in 1990; 
$22,147 in 1991; $23,119 in 1992; $23,662 in 1993; and 
$23,211 in 1994.  

The veteran also submitted evidence obtained from the website 
of the U.S. Census Bureau showing the poverty thresholds for 
one person under the age of 65 for the years 1981 to 1994, as 
follows:  $4,729 in 1981; $5,019 in 1982; $5,180 in 1983; 
$5,400 in 1984; $5,593 in 1985; $5,701 in 1986; $5,909 in 
1987; $6,155 in 1988; $6,451 in 1989; $6,800 in 1990; $7,806 
in 1991; $7,299 in 1992; $7,518 in 1993; and $7,710 in 1994.

Also submitted was a letter from the veteran's mother in 
which she indicated that her son had "never been the same" 
since Vietnam.  She indicated that between 1969 and 1988, he 
would get very good jobs and then lose them.  She also 
indicated that the veteran displayed rage for no reason and 
stopped leaving the house from the late 1970's through the 
1980's.  During this period, she stated that the veteran did 
not look for a job, telling her "Woman, I been in a war."  

The veteran's ex-spouse submitted a letter in which she 
indicated that she had first met him in 1988, at which point 
he was a "basket case still fighting a war."  She indicated 
that he was isolated and had no friends.  She indicated that 
she thereafter married him and their marriage lasted three 
years.  

The veteran's sister indicated in a letter that the veteran 
had not held a job for very long since 1967 and had "lived 
off my mother and myself for the last 20 odd years."  She 
also indicated that in March 1988, her brother was destroying 
her house and acting "real bizarre."  She indicated that 
the veteran was trying to make her see men coming to the 
house with rifles.  She stated that it was not true that she 
admitted the veteran to the VA hospital for smoking crack.  
She indicated that although he had been smoking crack, his 
problem was "viet-congs, buddies getting killed and 
generally he was still fighting a war only he was fighting 
and wrecking my house."  

Records obtained from the Social Security Administration show 
that the veteran was examined in December 1999, to determine 
his continued entitlement to disability benefits.  In the 
examination report, the psychologist noted that the veteran 
was elusive and irritable in talking about his work history; 
the only information which could be obtained from him was the 
fact that he had been fired in January 1994 because his 
coworkers found him too threatening and intimidating.  When 
asked about his criminal history, he claimed that he had 
approximately eighteen or nineteen convictions and 
incarcerations.  When asked about his medical history, he 
claimed that he had had a bullet removed from his leg after 
sustaining a gunshot wound in Vietnam.  He also claimed that 
he had been under continuous psychiatric care since 1973, and 
that as a result of his gruesome experiences in Vietnam, he 
had developed an unbounded drug addiction and that over the 
years he had been in and out of psychiatric and penal 
facilities by virtue of bizarre behavior and episodes of 
violence triggered by his PTSD.  The diagnoses included 
history of PTSD and polysubstance abuse, and personality 
disorder.  

In an April 2001 letter, a VA psychologist indicated that he 
first met the veteran in April 1988, when he was admitted to 
a VA hospital for treatment of alcohol and cocaine 
dependence.  He indicated that throughout treatment, the 
veteran was sullen and distant and had difficulty sleeping 
due to nightmares.  He also tended to isolate himself and had 
many power struggles.  He indicated that during this period 
of hospitalization, he was told he had PTSD; however, he 
declined treatment, stating that he needed to get out of the 
hospital and take care of himself.  It was noted that for the 
next seven years of his life, the veteran had several jobs 
and that his employment was marked with poor relationships 
with his peers and supervisors.  He indicated that his life 
during this period consisted of work, AA meetings, and 
television watching.  He stated that the veteran declined to 
seek treatment for PTSD until 1995.  In summary, the VA 
psychologist indicated that the veteran, "clearly suffered 
from [PTSD] in 1988 and was using alcohol and cocaine in an 
attempt to cope with his trauma related symptoms."  He 
stated that he had severe sleep disturbances, was estranged 
and detached from others, was prone to outbursts of anger, 
and displayed a restricted range of affect with depression 
and anxiety.  He indicated that from 1988 to 1995, he 
displayed a pattern of behavior consistent with PTSD and had 
difficulty maintaining employment.  It was also noted that he 
was socially isolated.  Finally, the VA psychologist 
indicated that it is likely that the veteran suffered from 
PTSD prior to 1988, as his history indicated extreme social 
isolation, difficulty maintaining employment, severe 
substance abuse, and acts of violence.  

In June 2001, the RO contacted the VA psychologist and 
requested additional information regarding the basis of his 
opinion regarding the severity of the veteran's PTSD prior to 
1994.  In an August 2001 letter, the VA psychologist 
clarified that he had been the veteran's therapist in 1995 
when he was treated in the VVETP and that his therapeutic 
relationship with the veteran continued until he relocated.  
The VA psychologist indicated that he did meet the veteran in 
1988, when he was treated for alcohol abuse.  At that time, 
the VA psychologist indicated that he was the coordinator of 
a long-term substance abuse treatment program.  He stated 
that he met with the veteran on several occasions in 1988 in 
an effort to get him to seek treatment, and it was on those 
occasions that he recognized that the veteran had PTSD.  
However, he stated that he did not accompany the veteran to 
the VVETP screening program and did not know why he was not 
accepted to the program in 1988, other than to guess that it 
was because he did not present himself in a positive manner.  
The VA psychologist indicated that between 1988 and 1994, he 
attempted to have the veteran enter the VVETP, but that he 
did not grudgingly accept until 1995.  The VA psychologist 
indicated that he was unable to provide any evidence that the 
veteran suffered from PTSD prior to 1988, other than to give 
"a scenario consistent with the hundreds of individuals I 
have treated for [PTSD]."  He noted that "[y]ou are sadly 
discovering that the records of individuals who postpone 
treatment for many years are incomplete, and worse, sometimes 
confusing."  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided. 38 C.F.R. § 4.14 (2001).  
Nevertheless, VA is required to provide separate evaluations 
for separate manifestations of the same disability which are 
not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court has held that compensation for service-connected 
injury is limited to those claims which show present 
disability.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 
7 Vet. App. 55 (1994).  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

Prior to November 7, 1996, the Schedule for Rating 
Disabilities, provided a general rating formula for 
psychoneurotic disorders, including PTSD, based on the degree 
of incapacity or impairment.  See 38 C.F.R. § 4.132, Codes 
9400-9411 (1996).

The Rating Schedule, prior to the November 1996 amendments, 
provided a 100 percent rating for a psychoneurotic disorder 
(such as PTSD) where the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community.  Totally incapacitating 
psychoneurotic, symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic and explosions of aggressive energy 
resulting in profound retreat from mature behavior.  
Demonstrably unable to obtain or retain employment.  The 
criteria for a 100 percent rating were determined to be each 
independent bases for granting a 100 percent rating.  Johnson 
v. Brown, 7 Vet. App. 95, 97 (1994); Richard v. Brown, 9 Vet. 
App. 266, 268 (1996).

A 70 percent evaluation was appropriate where "[a]bility to 
establish and maintain effective or favorable relationships 
with people is severely impaired.  The psychoneurotic 
symptoms are of such severity and persistence that there is 
severe impairment in the ability to obtain or retain 
employment."  

A 50 percent was appropriate where "[a]bility to establish 
or maintain effective or favorable relationships with people 
is considerably impaired.  By reason of psychoneurotic 
symptoms the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment."  

A 30 percent rating was assigned where "[d]efinite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment."  The term "definite" was to be 
construed as "distinct, unambiguous, and moderately large in 
degree," representing a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VA O.G.C. Prec. Op. No. 9-93 (Nov. 9, 1993), 
59 Fed. Reg. 4752 (1994); Hood v. Brown, 4 Vet. App. 301 
(1993).

Where "[l]ess than criteria for the 30 percent, with 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment" was shown, a 10 
percent evaluation was appropriate.  A zero percent 
evaluation was assigned where "[t]here are neurotic symptoms 
which may somewhat adversely affect relationships with others 
but which do not cause impairment of working ability."  38 
C.F.R. § 4.132, Codes 9400-9411 (1996).

During the pendency of this appeal, VA amended the schedular 
criteria for evaluating mental disorders, effective on 
November 7, 1996.  When a law or regulation changes after a 
claim has been filed but before the administrative appeal 
process has been concluded, VA must apply the regulatory 
version that is more favorable to the veteran.  Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  However, where 
(as here) the amended regulations expressly provide an 
effective date and do not allow for retroactive application, 
the veteran is not entitled to consideration of the amended 
regulations prior to the established effective date.  VA 
O.G.C. Prec. Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 
33421 (2000).  Thus, the Board must apply the prior version 
of the rating criteria to rate the veteran's service-
connected PTSD for the period from March 17, 1981 to July 14, 
1994.  

Here, the Board notes that the veteran claims that his 
polysubstance abuse disability is a manifestation of his 
service-connected PTSD and that the impairment he experienced 
as a result of his polysubstance abuse disability should be 
considered in rating his PTSD for the period from March 17, 
1981 to July 14, 1994.  In that regard, it is noted that 
effective June 25, 2001, the Chairman of the Board imposed a 
temporary stay on the adjudication of claims for compensation 
based on alcohol abuse related disabilities, including those 
claimed as secondary to or as a symptom of a service-
connected disability.  (See Chairman's Memorandum No. 01-01-
13 (June 25, 2001)).  However, a review of that memorandum 
reveals that the stay explicitly applies to those claims 
subject to the Omnibus Budget Reconciliation Act of 1990, 
Pub. L. No. 101-508, § 8052, 104 Stat. 1388 (1990).  That act 
amended former §§ 310 and 331 (now designated as 38 U.S.C.A. 
§§ 1110, 1131) to prohibit, effective for claims filed after 
October 31, 1990, payment of compensation for any disability 
that is a result of the veteran's own abuse of alcohol or 
drugs."  

In this case, as set forth above, it has been determined that 
the veteran's claim was filed in 1981; thus, the provisions 
of the Omnibus Budget Reconciliation Act of 1990, including 
the prohibition of payment of compensation for alcohol or 
drug abuse disabilities, is not applicable in this case.  
Thus, the Board concludes that the veteran's claim is not 
subject to the stay imposed by the Chairman's Memorandum No. 
01-01-13 and that it may proceed with consideration of his 
claim.  

III.  Analysis

After carefully reviewing the available evidence in this 
case, the Board concludes that for the period from March 17, 
1981 to July 14, 1994, the criteria for a rating in excess of 
10 percent for PTSD have not been met.  

As noted, under applicable criteria, in order to warrant a 
rating in excess of 10 percent, the evidence must show that, 
during the period from March 17, 1981 to July 14, 1994, the 
veteran's PTSD was productive of symptomatology more nearly 
approximating a definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, with psychoneurotic symptoms producing a 
reduction in initiative, flexibility, efficiency and 
reliability levels so as to produce definite industrial 
impairment.  It is noted that consideration of factors which 
are wholly outside the rating criteria provided by the 
regulation is error as a matter of law.  See Massey v. Brown, 
7 Vet. App. 204, 208 (1994) (citing Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In this case, as set forth above, the record is entirely 
devoid of any contemporaneous medical or lay evidence dated 
prior to March 28, 1988.  It is noted that the veteran has 
alleged, on occasion, that he received professional 
psychiatric treatment on a continuous basis since his 
separation from service.  He made such an assertion, for 
example, at the time of his December 1999 evaluation for 
Social Security benefits.  (Interestingly, he also claimed 
during this examination that he sustained a gunshot wound in 
Vietnam, an injury which is conspicuously absent from his 
service medical and personnel records).  However, on other 
occasions, the veteran indicated that he did not receive 
treatment for PTSD prior to 1994.  The Board notes that 
despite repeated requests from VA, the veteran has 
consistently failed to provide the name or address of any 
treatment provider who allegedly treated him for PTSD.  Thus, 
the record remains devoid of contemporaneous lay or medical 
evidence dated prior to March 28, 1988.

The Board finds that the negative clinical and documentary 
evidence prior to March 28, 1988 is far more probative than 
the remote assertions of the veteran.  Likewise, the Board 
has considered the lay statements submitted by the veteran's 
family and acquaintances to the effect that he acted 
bizarrely or undesirably since his separation from service.  
The Board has also considered the earnings statement 
submitted by the veteran showing his earnings from 1980 to 
1988.  However, the Board finds that this evidence is far too 
general, both with respect to the veteran's symptoms, the 
cause of his symptoms/behavior, and the time frame during 
which he manifested such behavior, to provide a basis on 
which to assign a rating in excess of 10 percent for PTSD 
under Code 9411 for the period from March 17, 1981 to March 
28, 1988.  In that regard, the record indicates that the 
veteran had a severe polysubstance abuse condition prior to 
1988, a condition which undoubtedly accounted for much, if 
not all, of the undesirable behavior described by his family 
and acquaintances in their statements.  As set forth below, 
the symptomatology stemming from his drug and alcohol abuse 
may not be considered in rating his PTSD.  See 38 C.F.R. 
§ 4.14.  In sum, the record contains no probative evidence 
showing that the veteran's service-connected PTSD (as opposed 
to some other cause) was productive of a definite impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people or definite industrial 
impairment from March 17, 1981 to March 28, 1988.  

In that regard, the Board has also considered the October 
1994 letter from Dr. Howard, but finds that it is similarly 
lacking in specific information on which to base a rating in 
excess of 10 percent for PTSD from March 17, 1981 to March 
28, 1988.  Although it is far from clear, Dr. Howard was 
apparently in contact with the veteran at unspecified time(s) 
between 1980 and 1987, a time during which the veteran was 
reportedly violent and helpless.  However, Dr. Howard does 
not indicate that he treated the veteran during this period, 
nor does he attribute the veteran's violence or helplessness 
to any specific disability.  In fact, Dr. Howard has 
clarified that he did not treat the veteran in a medical 
capacity.  Thus, the Board concludes that Dr. Howard's 
October 1994 letter does not provide a basis on which to 
conclude that a rating in excess of 10 percent is warranted 
during the period from March 17, 1981 to March 28, 1988.  

The Board has also considered the April 2001 letter from a VA 
psychologist, who indicated that although he had not met the 
veteran until April 1988, he nonetheless felt that the 
veteran had suffered from PTSD prior to that time, as his 
history indicated extreme social isolation, difficulty 
maintaining employment, severe substance abuse, and acts of 
violence.  However, the Board assigns little probative value 
to this opinion.  As the VA psychologist had never met the 
veteran prior to April 1988, his opinion regarding the 
severity of his PTSD is purely speculative.  Lacking 
objective evidence of the veteran's symptomatology prior to 
1988, such opinion can be based on no more than a history 
reported by the veteran.  As set forth above, the details of 
the veteran's medical, social, and work history, as he 
reports them, are contradictory.  See Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (a medical opinion based upon an 
inaccurate factual premise is not probative).

In sum, the fact that the contemporaneous records for the 
period from March 17, 1981 to March 28, 1988, do not provide 
subjective or objective evidence of PTSD or treatment 
therefor that supports the veteran's recent contentions (made 
in the context of a claim for benefits) that he experienced 
continuous and severe PTSD during that period is highly 
probative evidence against the claim.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991).  The Board finds that 
the recently-submitted lay evidence and the medical evidence 
based on the history reported by the veteran does not 
outweigh the negative clinical and documentary evidence prior 
to March 28, 1988.  Thus, the Board finds that the 
preponderance of the evidence is against the assignment of a 
rating in excess of 10 percent for the period from March 17, 
1981 to March 28, 1988.  38 C.F.R. § 4.132, Codes 9400-9411.

Regarding the period from March 28, 1988 to July 14, 1994, 
the Board also notes that the record is similarly devoid of 
any contemporaneous medical or lay evidence dated prior to 
July 14, 1994, showing treatment for, or the severity of his 
PTSD symptomatology.  The record does contain a VA 
hospitalization summary showing that the veteran was 
hospitalized on March 28, 1988, after he experienced bizarre 
behavior attributed to his crack use.  During this period of 
hospitalization, he was specifically screened for VVETP, but 
the treatment team did not find issues related to Vietnam.  
Rather, the veteran's symptoms were clearly attributed to his 
drug use only and a drug rehabilitation program was 
suggested.  Subsequent treatment records show that he 
thereafter participated in an outpatient treatment program, 
during which time it was noted that his performance was good.  
In fact, the objective records show that the veteran was 
terminated from the program in August 1988, when he obtained 
outside employment.  Moreover, records from SSA and his 
former employer show that the veteran apparently maintained 
his full-time position of employment through 1994, earning a 
salary well in excess of the poverty threshold for the years 
of 1988 to 1994.  Again, there is no other objective, 
contemporaneous evidence showing the severity of the 
veteran's PTSD for the period from March 28, 1988 to July 14, 
1994.

Here, the Board notes that it has considered the April 2001 
letter submitted by a VA psychologist.  However, the Board 
finds that this letter is far less probative and credible 
than the contemporaneous medical evidence.  For example, the 
VA psychologist indicated that he met the veteran in 1988, 
and now remembers that he was then sullen, distant, tended to 
isolate himself, and had power struggles with staff.  The 
contemporaneous medical evidence completed by disinterested 
medical professionals who actually treated the veteran at the 
time, however, indicates that the veteran participated 
actively in groups and remained open to direction.  
Additionally, while the VA psychologist now indicates that 
the veteran was told that he had PTSD at the time of his 1988 
hospitalization, the contemporaneous records clearly indicate 
that the veteran was evaluated and that the treatment team 
found no issues related to Vietnam; rather, his symptoms were 
attributed to drug abuse.  Again, PTSD was not diagnosed or 
treated during the 1988 hospitalization.  Finally, the Board 
notes that the VA psychologist indicated that the next seven 
years of the veteran's life, following his 1988 
hospitalization, were marked by "several jobs" and poor 
relationships with his peers and supervisors.  Again, 
however, the objective record shows that the veteran held 
only one job during this period, apparently earning a full-
time salary.  

Again, there is no contemporaneous evidence of record showing 
the severity of the veteran's PTSD during the period from 
March 28, 1988 to July 14, 1994.  Again, the objective 
evidence shows that the veteran was successfully treated for 
polysubstance abuse in 1988, after which time he became 
gainfully employed.  Here, the Board has considered whether 
the symptomatology resulting from the veteran's drug and 
alcohol abuse disability should be considered in rating his 
PTSD during the period prior to July 14, 1994.  However, the 
Board finds that the preponderance of the most probative 
evidence of record indicates that the veteran's PTSD and his 
drug and alcohol abuse are unrelated.  While the VA 
psychologist indicated in his April 2001 letter that the 
veteran, "clearly suffered from [PTSD] in 1988 and was using 
alcohol and cocaine in an attempt to cope with his trauma 
related symptoms," the Board again notes that VA examiners 
who actually examined and/or treated the veteran 
contemporaneously reached different conclusions.  First, it 
is again noted that the March 1988 hospitalization summary 
contains absolutely no indication of a diagnosis of, or 
treatment for, PTSD or Vietnam related or PTSD 
symptomatology.  Moreover, the hospitalization summary does 
not indicate a relationship between any PTSD or Vietnam 
experiences and the veteran's polysubstance abuse.  Second, 
it is noted that a VA medical opinion was specifically 
solicited regarding this matter in September 1995.  After 
examining the veteran and reviewing his medical history, a VA 
examiner concluded that the veteran's drug and alcohol 
addiction was independent of his PTSD disorder and that such 
alcohol and drug abuse disability did not result from his 
PTSD.  Based on the foregoing, the Board concludes that it is 
not appropriate to consider the symptoms referable to the 
veteran's drug and alcohol abuse disability in rating his 
PTSD.  See 38 C.F.R. § 4.14 (the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation is to be 
avoided).

In sum, the fact that the contemporaneous records for the 
period from March 28, 1988 to July 14, 1994, do not provide 
subjective or objective evidence of PTSD or treatment 
therefor that supports the veteran's recent contentions (made 
in the context of a claim for benefits) that he experienced 
continuous and severe PTSD during that period is highly 
probative evidence against the claim.  Mense, 1 Vet. App. at 
356.  The Board finds that the recently-submitted lay 
evidence and the medical evidence based on the history 
reported by the veteran does not outweigh the negative 
clinical and documentary evidence prior to July 14, 1994.  
Thus, the Board finds that the preponderance of the evidence 
is against the assignment of a rating in excess of 10 percent 
for the period from March 17, 1988 to July 14, 1994.  38 
C.F.R. § 4.132, Codes 9400-9411.

In reaching this decision, the Board has considered whether a 
rating in excess of 10 percent would be warranted, with 
application of 38 C.F.R. § 3.321.  As set forth above, 
ordinarily the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. 3.321(b)(1).

In this case, the veteran has not identified any factors 
which may be considered to be exceptional or unusual, and the 
Board has been similarly unsuccessful.  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  Fanning v. Brown, 4 Vet. App. 225, 229 (1993).  
In this case, the evidence does not show that the veteran's 
PTSD (as opposed to any other cause) was productive of marked 
interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards during the period from March 
17, 1988 to July 14, 1994.  In fact, the record contains no 
contemporaneous evidence showing any hospitalization during 
this period for PTSD.  

In short, a preponderance of the evidence supports the 
conclusion that the veteran's service-connected PTSD does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards so as to warrant the assignment of an 
extraschedular rating under 38 C.F.R. 3.321(b)(1) during the 
period from March 17, 1981 to July 14, 1994.  Accordingly, an 
extraschedular evaluation is not warranted.

In reaching its decision, the Board has considered the 
numerous arguments submitted by the veteran in which he 
complains that it is unfair to ask him to submit evidence 
showing the severity of his PTSD prior to July 1994.  To some 
extent, it appears that the veteran is attempting to raise 
what amounts to a theory of relief couched in equity.  
However, the Board is bound by the law in such matters and is 
without authority to grant benefits on an equitable basis.  
See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  The Board further observes that "no 
equities, no matter how compelling, can create a right to 
payment out of the United States Treasury which has not been 
provided for by Congress."  Smith (Edward F.) v. Derwinski, 
2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Board also notes that the veteran has submitted copies of 
several prior Board decisions which he has cited in support 
of his claim.  He asserts that each of these individuals was 
awarded the benefit sought on appeal by the Board and that he 
is entitled to a similarly favorable decision.  However, 
pursuant to 38 C.F.R. § 20.1303 (2001), decisions of the 
Board are nonprecedential in nature.  Each case is decided on 
the basis of the individual facts particular to that case in 
light of the applicable law and regulations.  As discussed in 
detail above, the Board has reviewed the record in the case 
and determined that the preponderance of the evidence is 
against the veteran's claim of entitlement to a rating in 
excess of 10 percent for PTSD for the period from March 17, 
1981 to July 14, 1994.  

Finally, it is noted that in an August 1999 communication to 
the Board, the veteran indicated that one of the issues for 
consideration was "Whether a claim of clear and unmistakable 
error has been establish [sic] concerning a rating of 10 
percent assigned to service-connected PTSD, dated January 12, 
1999 by the [RO]."  Under 38 C.F.R. § 3.105(a) (2000), prior 
determinations which are final and binding will be accepted 
as correct in the absence of clear and unmistakable error.  
Where evidence establishes such error, the prior decision 
will be reversed or amended.  38 U.S.C.A. § 7105 (West 1991 & 
Supp. 2001).  In this case, the January 1999 rating decision 
which established the 10 percent rating is not final; rather, 
it is the rating decision subject to this appeal.  Thus, the 
provisions of section 7105 do not apply in this case.  

In summary, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to a rating in excess of 
10 percent for PTSD from March 17, 1981 to July 14, 1994.   


ORDER

A rating in excess of 10 percent for PTSD for the period from 
March 17, 1981 to July 14, 1994, is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals


 

